Appeal Dismissed and Memorandum Opinion filed September 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00641-CR

                     DOUGLAS WATKINS JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1417007

                 MEMORANDUM                      OPINION
      Appellant Douglas Watkins Jr. pleaded guilty to being a felon in possession
of a firearm. Appellant and the State agreed that appellant’s punishment would not
exceed imprisonment for more than five years. On April 9, 2014, the trial court
sentenced appellant in accordance with the terms of his agreement with the State.
Appellant filed a notice of appeal on August 15, 2019.

      We lack jurisdiction over this appeal for two reasons: the notice of appeal was
not filed timely, and this is a plea bargain case with no appealable matters and
appellant has not been granted permission to appeal.

      First, a defendant’s notice of appeal must be filed within 30 days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notice of appeal was filed more than five years after sentence was
imposed. Therefore, the appeal was not timely perfected, and we lack jurisdiction.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2).

      Appellant’s punishment does not exceed the agreed length of confinement.
The record does not contain any appealable pretrial rulings, and the trial court did
not grant appellant permission to appeal.

      Therefore, we dismiss the appeal for lack of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2